Exhibit 2.1 STOCK PURCHASE AGREEMENT among Fujitsu Semiconductor Limited, Nihon Spansion Limited and Spansion LLC April 30 , 2013 ARTICLE 1 TRANSACTIONS 1 Section 1.01 Transactions 1 Section 1.02 Purchase Price 3 Section 1.03 Other Agreements 4 Section 1.04 Fujitsu Pre-Closing Undertaking 5 Section 1.05 Allocation Procedures 5 Section 1.06 Withholding of Taxes 6 Section 1.07 Adjustment to Purchase Price 6 ARTICLE 2 CLOSING; CERTAIN PRE-CLOSING ACTIONS 6 Section 2.01 Time and Place of the Closing 6 Section 2.02 Starting Balance Sheets. 7 Section 2.03 Disclosure Schedules Related to Overseas Subsidiaries. 7 Section 2.04 Spin Off Agreements. 7 Section 2.05 Business Transfer Agreements. 8 Section 2.06 Completion of Other Documents. 9 Section 2.07 Transition Services Agreement. 9 Section 2.08 Assigned Registered IPR Handoff Procedure. 9 Section 2.09 Intercompany Accounts. 10 Section 2.10 Newco Approval For Transfer of Shares. 10 Section 2.11 Resignation of Newco Directors and Statutory Auditor. 10 Section 2.12 Closing Deliveries 10 Section 2.13 Performance of Obligations by Affiliates 10 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER 11 Section 3.01 Existence and Power 11 Section 3.02 Corporate Authorization 11 Section 3.03 Noncontravention 12 Section 3.04 Consents and Governmental Authorization 12 Section 3.05 Capitalization and Subsidiaries 12 Section 3.06 Financial Statements 13 Section 3.07 Limited Activity 14 Section 3.08 No Undisclosed Liabilities 14 Section 3.09 Events Subsequent 14 Section 3.10 Taxes 16 Section 3.11 Property 16 Section 3.12 Intellectual Property 17 Section 3.13 Contracts 20 Section 3.14 Legal Compliance 20 Section 3.15 Proceedings and Orders 21 Section 3.16 Labor Matters 21 Section 3.17 Employee Benefit Plans 22 Section 3.18 Insurance 22 i Section 3.19 Distributors 23 Section 3.20 Affiliate Transactions 23 Section 3.21 Substantial Customers and Suppliers 23 Section 3.22 Trade Practices 23 Section 3.23 Warranty Claims 23 Section 3.24 Sufficiency 23 Section 3.25 Brokers 24 Section 3.26 Solvency 24 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE BUYER 24 Section 4.01 Corporate Existence and Power 24 Section 4.02 Corporate Authorization 24 Section 4.03 Noncontravention 25 Section 4.04 Governmental Authorization 25 Section 4.05 Proceedings and Orders 26 Section 4.06 Financing 26 Section 4.07 Solvency 26 Section 4.08 Brokers 26 ARTICLE 5 PRE-CLOSING COVENANTS 26 Section 5.01 Reasonable Best Efforts 26 Section 5.02 Operation of AM Business 28 Section 5.03 Operation of the Newcos 30 Section 5.04 Publicity 31 Section 5.05 Access 31 Section 5.06 Confidentiality 32 Section 5.07 Exclusivity 32 Section 5.08 Financial Statements 33 Section 5.09 No Other Representations or Warranties 33 ARTICLE 6 POST-CLOSING COVENANTS 34 Section 6.01 General 34 Section 6.02 Tax Matters 35 Section 6.03 Non-Competition Covenant 40 Section 6.04 Transitional Services 43 Section 6.05 Newco Board and Shareholder Actions 43 ARTICLE 7 CLOSING CONDITIONS 43 Section 7.01 Conditions to Closing Obligations of Each Party under this Agreement 43 Section 7.02 Additional Conditions to Obligations of the Buyer 44 Section 7.03 Additional Conditions to Obligations of the Seller 46 ii ARTICLE 8 TERMINATION 47 Section 8.01 Termination 47 Section 8.02 Effect of Termination 48 ARTICLE 9 INDEMNIFICATION 48 Section 9.01 Indemnification of the Buyer 48 Section 9.02 Indemnification of the Seller 48 Section 9.03 Third-Party Claims 49 Section 9.04 Payment of Claims 50 Section 9.05 Limitations on Indemnification 51 Section 9.06 Exclusive Remedy 52 Section 9.07 Effect of Insurance, Tax Benefits and Other Recoveries 52 Section 9.08 No Double Recovery 53 Section 9.09 Survival of Representations, Warranties and Covenants 53 Section 9.10 Other Matter 53 Section 9.11 Special Intellectual Property Rights Indemnity 53 ARTICLE 10 DEFINITIONS 54 Section 10.01 Defined Terms 54 ARTICLE 11 MISCELLANEOUS 68 Section 11.01 Expenses 68 Section 11.02 No Third-Party Beneficiaries 69 Section 11.03 Entire Agreement 69 Section 11.04 Exhibits and Schedules 69 Section 11.05 Disclosure Schedule Updates 69 Section 11.06 Succession and Assignment 70 Section 11.07 Counterparts and Facsimile Signatures 70 Section 11.08 Notices 71 Section 11.09 Governing Law 72 Section 11.10 Arbitration 73 Section 11.11 Amendments and Waivers 73 Section 11.12 Severability 74 Section 11.13 Construction 74 Section 11.14 Cumulative Remedies 74 iii Appendices Appendix A Employment Matters Appendix Appendix B Special Indemnity for Third Party IPR Infringement Claims Exhibits Exhibit A Form of Wafer Supply Agreement Exhibit B Form of Sort Services Agreement Exhibit C Form of Assembly Services Agreement Exhibit D Form of Distribution Agreement Exhibit E Form of Transition Services Agreement Exhibit F Form of IP Assignment Agreement Exhibit G Form of IP License Agreement Exhibit H Form of Trademark License Agreement Exhibit I Form of Inventory Purchase and Sale Agreement Exhibit J Terms for Equipment Tester Transfer Agreement Exhibit K Form of FIRPTA Certificate of Non-Foreign Status Exhibit L Form of FIRPTA Affidavit Exhibit M Form of Spin Off Agreement iv Schedules Schedule 1.02(b) Exchange Rate Schedule 1. 05(a) Allocation Schedule Schedule 3.04 Consents and Governmental Authorizations Schedule 3.06(a) AM Business Financial Statements Schedule 3.06(b) Preparation of AM Business Financial Statements Schedule 3.09 Events Subsequent Schedule 3.11(a) Leased Real Property Schedule 3.11(b)(i) Personal Property Schedule 3.11(b)(ii) Good Title to Personal Property Schedule 3.11(d) Tangible Transferred Assets in Good Operating Condition and Working Order Schedule 3.12(a)(i) Material Seller Proprietary Software Schedule 3.12(a)(ii) Material Embodiments of Other IPR Schedule 3.12(b) Assigned Registered IPR Schedule 3.12(c) Third Party Claims against Seller IPR Schedule 3.12(d) Sufficiency of Technology and Intellectual Property Rights Schedule 3.12(e)(i) Infringement of Third Party Intellectual Property Rights Schedule 3.12(h)(i) Use of Publicly Available Software Schedule 3.12(h)(ii) Known Programming Errors Schedule 3.12(h)(iii)(A) Past Disclosure of Source Code Schedule 3.12(h)(iii)(B) Obligations to Disclose Source Code Schedule 3.12(i) Funding or Claims by Governmental Bodies Schedule 3.12(j) Membership in Industry Standards Body or Similar Organizations Schedule 3.13(a) Business Contracts Schedule 3.13(b) Assumed Contracts Schedule 3.13(c) Business Contracts that are not Assumed Contracts; Shared Contracts Schedule 3.14(a) Legal Compliance Schedule 3.14(b) Licenses or Permits Schedule 3.15 Proceedings and Orders Schedule 3.16(a) Compliance with Applicable Laws Related to the AM Business Employment Practices Schedule 3.16(b) Collective Bargaining Agreement with Targeted Employees Schedule 3.17(a) Employee Benefit Plans Schedule 3.17(b) Defined Benefit Pension Plans Schedule 3.17(d) Severance and Accelerated Compensation Payments Schedule 3.18 Insurance Schedule 3.19 Major Distributors Schedule 3.20 Affiliate Transactions Schedule 3.21(a) Substantial Customers Schedule 3.21(b) Substantial Suppliers Schedule 3.23 Warranty Claims Schedule 3.24 Sufficiency Schedule 5.01( d) Antitrust Notifications Schedule 5.02 Operation of AM Business Schedule 7.02(l) Shared Contracts Schedule 10.01(a) Product Roadmap v Schedule 10.01(A) Assumed Liabilities Schedule 10.01(B) Excluded Assets Schedule 10.01(C) Excluded Liabilities Schedule 10.01(D) Transferred Assets Schedule 10.01(E) Seller Party Knowledge Schedule 10.01(
